DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                       DANIEL RAY HARTNER,

                              Appellant,

                                   v.

                 HARDEE COUNTY SHERIFF'S OFFICE,

                               Appellee.

                           No. 2D20-1761



                         September 17, 2021

Appeal from the Circuit Court for Hardee County; David N. Horton,
Acting Circuit Judge.

Peter J. Brewer of Brewer Legal, P.A., Sebring, for Appellant.

Robert Wayne Evans and Jeffrey Champ of Allen, Norton & Blue,
P.A., Tallahassee, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, CASANUEVA, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.